                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

LAUREEN OLSON                                   CIVIL ACTION NO. 19-cv-0645

VERSUS                                          JUDGE JUNEAU

KENNETH SCHNAUDER ET AL                         MAGISTRATE JUDGE
                                                WHITEHURST

                                 JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including

the written objections filed, and concurring with the findings of the Magistrate Judge

under the applicable law;

      IT IS ORDERED that the Motion to Dismiss [Doc. 11] filed by the

defendants is GRANTED on grounds the plaintiff fails to state a cause of action for

which relief can be granted, and all claims are DISMISSED WITH PREJUDICE.

This Court makes no findings on the other grounds urged by the defendants for

dismissal, as the Court concludes the plaintiff has not satisfied the statutory,

mandatory procedural requirements of the LMMA.

  THUS DONE AND SIGNED in Lafayette, Louisiana, on this 17th day of

March, 2020.



                                          ______________________________
                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE
